Exhibit 10.7

PROMISSORY NOTE

(John C. Lincoln Medical Plaza I and II)

 

$4,790,000.00    August 16, 2013 Loan No. 706109203   

FOR VALUE RECEIVED, CHP LINCOLN PLAZA AZ MOB OWNER, LLC, a Delaware limited
liability company (“Borrower”) promises to pay to the order of THE PRUDENTIAL
INSURANCE COMPANY OF AMERICA, a New Jersey corporation (“Lender”, which shall
also mean successors and assigns who become holders of this Note), at 2100 Ross
Avenue, Suite 2500, Dallas, Texas 75201, the principal sum of FOUR MILLION SEVEN
HUNDRED NINETY THOUSAND AND NO/100 U.S. DOLLARS ($4,790,000.00), with interest
on the unpaid balance (the “Balance”) at the applicable rate or rates set forth
in the Loan Agreement (defined below) from and including the Funding Date (as
defined in the Loan Agreement) under this Promissory Note (this “Note”) until
Maturity, and to be paid in accordance with the terms of this Note and that
certain Loan Agreement dated as of the date hereof by and among Borrower, the
Related Borrowers (as defined in the Instrument [defined below]), and Lender (as
the same may be amended, restated, replaced, supplemented or otherwise modified
from time to time, the “Loan Agreement”). Capitalized terms used without
definition in this Note shall have the meanings ascribed to them in the Loan
Agreement or that certain Leasehold Deed of Trust and Security Agreement (John
C. Lincoln Medical Plaza I and II - First) dated as of the date hereof (as the
same may be amended, restated, replaced, supplemented or otherwise modified from
time to time, the “Instrument”) from Borrower to or for the benefit of Lender,
as applicable.

1. Payment Terms. Borrower agrees to pay the principal sum of this Note and
interest on the unpaid principal sum of this Note from time to time outstanding
at the rates and at the times specified in the Loan Agreement, and the entire
Obligations shall be due and payable on the Maturity Date.

2. Default and Acceleration. The Loan (as defined in the Instrument) and the
Obligations (as defined in the Instrument) shall become immediately due and
payable, at the option of Lender, upon the occurrence of any Event of Default
(as defined in the Loan Agreement).

3. Notices. All notices or other written communications hereunder shall be
delivered in accordance with Section 9.02 of the Loan Agreement.

4. No Usury. Under no circumstances shall the aggregate amount paid or to be
paid as interest under this Note exceed the highest lawful rate permitted under
applicable usury law (the “Maximum Rate”). If under any circumstances the
aggregate amounts paid on this Note shall include interest payments which would
exceed the Maximum Rate, Borrower stipulates that payment and collection of
interest in excess of the Maximum Rate (the “Excess Amount”) shall be deemed the
result of a mistake by both Borrower and Lender, and Lender shall promptly
credit the Excess Amount against the Balance (without Prepayment Premium or
other premium) or refund to Borrower any portion of the Excess Amount which
cannot be so credited.

5. Security and Documents Incorporated. This Note is the Lincoln Note referred
to in the Loan Agreement and the Instrument and is the Note secured by the
Instrument and the Property (as defined in the Instrument). Borrower shall
observe and perform all of the terms and conditions in the

 

1

Prudential Loan No. 706109203

CNL MOB Portfolio

Promissory Note (John C. Lincoln Medical Plaza I and II)



--------------------------------------------------------------------------------

Documents (as defined in the Instrument). All of the provisions of the other
Documents (including, without limitation, the limited and full recourse
liability provisions of Article VIII of the Loan Agreement) are incorporated
into this Note to the same extent and with the same force as if fully set forth
in this Note.

6. Joint and Several Liability. This Note shall be the joint and several
obligation of all makers, endorsers, guarantors and sureties, and shall be
binding upon them and their respective successors and assigns and shall inure to
the benefit of Lender and its successors and assigns.

7. Certain Waivers. Borrower and all others who may become liable for the
payment of all or any part of the Obligations do hereby severally waive
presentment and demand for payment, notice of dishonor, protest and notice of
protest, notice of non-payment and notice of intent to accelerate the maturity
hereof (and of such acceleration). No release of any security for the
Obligations or extension of time for payment of this Note or any installment
hereof, and no alteration, amendment or waiver of any provision of this Note,
the Instrument or the other Documents shall release, modify, amend, waive,
extend, change, discharge, terminate or affect the liability of Borrower, and
any other who may become liable for the payment of all or any part of the
Obligations, under this Note, the Instrument and the other Documents.

8. WAIVER OF TRIAL BY JURY. EACH OF BORROWER AND LENDER HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, THE RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM FILED BY EITHER PARTY, WHETHER IN CONTRACT, TORT OR
OTHERWISE, RELATING DIRECTLY OR INDIRECTLY TO THE LOAN, THE DOCUMENTS, OR ANY
ALLEGED ACTS OR OMISSIONS OF LENDER OR BORROWER IN CONNECTION THEREWITH.

9. Governing Law. This Note shall be governed by and construed in accordance
with the laws of the State of Arizona.

10. Local Law Provisions. Paragraph 4 is hereby amended to add the following
provision as the new first sentence thereof:

(a) “In the event any amounts paid or to be paid by Borrower to Lender under the
Note, the Instrument or any of the Documents, as the same may hereafter be
amended or modified, are deemed to be interest or in the nature of interest,
Borrower agrees that they shall be interest for purposes of calculating the
agreed-upon rate of interest paid or to be paid by Borrower for purposes of
Arizona Revised Statutes Section 44-1201 et. seq. and shall be part of the
agreed-upon and contracted for rate of interest.”

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

[SIGNATURES ON FOLLOWING PAGE]

 

2

Prudential Loan No. 706109203

CNL MOB Portfolio

Promissory Note (John C. Lincoln Medical Plaza I and II)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Note has been executed by Borrower as of the date first
set forth above.

 

BORROWER: CHP LINCOLN PLAZA AZ MOB OWNER, LLC, a Delaware limited liability
company By:  

/s/ Joshua J. Taube

  [SEAL] Name:   Joshua J. Taube   Title:   Vice President  

 

3

Prudential Loan No. 706109203

CNL MOB Portfolio

Promissory Note (John C. Lincoln Medical Plaza I and II)